EUBANK, Presiding Judge.
This review by writ of certiorari is a companion case to Hume v. Industrial Commission, 18 Ariz.App. 211, 501 P.2d 52 (1972). In the companion case, the award denying Hume the right to reopen was vacated by this Court. At the time of oral argument of the matter sub judice, petitioner’s counsel advised the court that an award had been entered in petitioner’s favor in the companion case and that the award had become final within the last few days.
The case at bar was filed by petitioner, as a protective strategy, alleging a new injury when his petition to reopen was originally denied in the companion case. The Commission denied the award in the instant case as a non-compensable injury on the basis of petitioner’s failure to carry the burden of proving a new compensable claim. We have reviewed the record and concur with the Commission’s award.
The award is affirmed.
JACOBSON, C. J., Division 1, arid HAIRE, J., concur.